GARTZKE, P.J.
0concurring). I dissented in State v. Johnson, 178 Wis. 2d 42, 57, 503 N.W.2d 575, 579 (Ct. App. 1993). Johnson was convicted of attempted murder and aggravated battery. He claimed that the two convictions subjected him to double jeopardy and that the trial court improperly imposed consecutive sentences for the two offenses. The majority affirmed the conviction. I dissented on grounds that the legislature did not intend to permit multiple punishments for those crimes, but if that was the legislature's intent, the trial court erroneously exercised its discretion by imposing consecutive sentences.
Here the trial court had the good sense to sentence the defendant, Olumide Akerele-Ale, to concurrent rather than consecutive sentences for attempted first-degree murder and injury by conduct regardless of life. I therefore concur rather than dissent.
The concurrent sentences imposed in this case exemplify the exercise of judicial discretion contemplated by the supreme court in State v. Rabe, 96 Wis. 2d 48, 291 N.W.2d 809 (1980) and State v. Tappa, 127 Wis. 2d 155, 378 N.W.2d 883 (1985). In Rabe, the defendants feared that the right of the state to charge multiple counts would result in disproportionate penalties. To dispel that fear, the Rabe court relied on prosecutorial and judicial discretion. The court reasoned that, "[c]learly, just because multiple counts may be charged does not require a prosecutor to so charge in every case where legally possible to do so. Nor is a judge in every case compelled to impose maximum consecutive sentences." Rabe, 96 Wis. 2d at 77, 291 N.W.2d at 823. And again, in Tappa, the court concluded that "[t]he *725right of the state to allege multiple charges is subject to prosecutorial charging discretion and to judicial discretion in sentencing." Tappa, 127 Wis. 2d at 171, 378 N.W.2d at 890.
Johnson shows that the supreme court's reliance in Rabe and Tappa on prosecutorial and judicial discretion in multiple-charge cases has not prevented consecutive sentences where a conviction on one crime, as a matter of fact but not law, included a conviction on the lesser crime.
Nevertheless, in the multiple-charge case before us, the trial court's exercise of sentencing discretion avoided the evil of making the defendant serve consecutive sentences on convictions on multiple charges, one of which, as a matter of fact but not law, includes a lesser charge.
Judge Sundby authorizes me to state that he joins in this concurrence.